Title: From Thomas Jefferson to James Madison, 30 January 1797
From: Jefferson, Thomas
To: Madison, James


                    
                        Jan. 30. 97.
                    
                    Your’s of the 15th. came to hand yesterday. I am very thankful for the discretion you have exercised over the letter. That has happened to be the case which I knew to be possible, that the honest expressions of my feelings towards Mr. A. might be rendered mal-a-propos from circumstances existing and known at the seat of government, but not seen by me in my retired situation. Mr. A. and myself were cordial friends from the beginning of the revolution. Since our return from Europe some little incidents have happened which were capable of affecting a jealous mind like his. The deviation from that line of politics on which we had been united, has not made me less sensible of the rectitude of his heart: and I wished him to know this, and also another truth that I am sincerely pleased at having escaped the late draught for the helm, and have  not a wish which he stands in the way of. That he should be convinced of these truths is important to our mutual satisfaction, and perhaps to the harmony and good of the public service. But there was a difficulty in conveying them to him, and a possibility that the attempt might do mischief there or somewhere else, and I would not have hazarded the attempt if you had not been in place to decide upon it’s expediency. It is now become unnecessary to repeat it, by a letter I have had occasion to write to Langdon in answer to one from him, in which I have said exactly the things which will be grateful to Mr. A. and no more. This I imagine will be shewn to him.
                    I have turned to the constitution and laws, and find nothing to warrant the opinion that I might not have been qualified here or wherever else I could meet with a Senator, every member of that body being authorised to administer the oath, without being confined to time or place, and consequently to make a record of it, and to deposit it with the records of the Senate. However I shall come on on the principle which had first determined me, respect to the public. I hope I shall be made a part of no ceremony whatever. I shall escape into the city as covertly as possible. If Govr. Mifflin should shew any symptoms of ceremony, pray contrive to parry them. We have now fine mild weather here. The thermometer is above the point which renders fires necessary. Adieu affectionately,
                